DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,8, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 20140264930).
Regarding claim 1, Yu teaches a method in fig. 2, comprising: 
embedding a semiconductor structure (102A/102B) in a molding compound layer (112); 
depositing a first photo-sensitive material layer (refer to 106) over the molding compound layer; 
exposing the first photo-sensitive material layer to light according to a first pattern (see par. 16);
depositing a second photo-sensitive material layer (108) over the first photo-sensitive material layer (106) (see fig. 2F); 
exposing the second photo-sensitive material layer to light according to a second pattern (see par. 22), 
wherein the first pattern is different from the second pattern (see fig. 2F); 
developing the first and second photo-sensitive material layers after the second photo-sensitive material layer has been exposed to light according to the second pattern, wherein developing the first and second photo-sensitive material layers defines a first portion of an opening (refer to opening at RDLs 110) in the first photo-sensitive material layer (106) and a second portion of the opening in the second photo-sensitive material layer (108) (see par. 21-22); and 
filling the first and second portions of the opening with a conductive material (110) to form a first portion of a first interconnect in the first portion of the opening and a second portion of the first interconnect in the second portion of the opening, wherein a width at a top of the second portion of the first interconnect is larger than a width at a top of the first portion of the first interconnect (see FIG. 2F).
Regarding claim 2, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Yu teaches the interconnect layer 110 includes a seed layer (see par. 23). Thus, it is inherently to include a step of forming a seed layer on a bottom surface and sidewalls of the first and second portions of the opening, wherein filling the first and second portions of the opening comprises plating the first portion of the first interconnect and the second portion of the first interconnect using the seed layer.
Regarding claim 3, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Yu teaches prior to filling the first and second portions of the opening with the conductive material, depositing a photoresist material layer (see pars. 22-23. NOTE: the RDL 110 is define by a mask layer in par. 23 and can be use photolithography and etching method in par. 22. Thus, Yu’s mask layer is considered as photoresist layer) over the second photo-sensitive material layer to define a pattern of the first interconnect (see fig. 2F).
Regarding claim 8, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Yu teaches after embedding the semiconductor structure (102) in the molding compound layer (112), grinding the molding compound layer to expose a top surface of the semiconductor structure (see fig. 2D).
Regarding claim 16, Yu teaches a method in fig. 2, comprising: 
embedding a semiconductor structure (102A/102B) in a molding compound layer (112); 
depositing a first photo-sensitive material layer (refer to 106) over the semiconductor structure and the molding compound layer; 
depositing a second photo-sensitive material layer (refer to 108) over the first photo-sensitive material layer; 
applying a curing process to the first photo-sensitive material layer and the second photo-sensitive material layer, wherein after the curing process the first photo- sensitive material layer and the second photo-sensitive material layer become polymers; 
exposing the first photo-sensitive material layer and the second photo-sensitive material layer to light; 
developing the first photo-sensitive material layer and the second photo-sensitive material simultaneously to form a first portion of a first opening in the first photo- sensitive material layer and a second portion of the first opening in the second photo- sensitive material (see par. 21 and 22); and 
filling the first portion and the second portion of the first opening with a conductive material  (110) to form a first via in the first portion and a first redistribution layer in the second portion (see fig. 2F).
Regarding claim 17, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Yu teaches the interconnect layer 110 includes a seed layer (see par. 23). Thus, it is inherently to include a step of filling the first portion and the second portion of the first opening with the conductive material comprises plating the conductive material using a seed layer on bottom surfaces and sidewalls of the first portion and the second portion of the first opening.

Claims 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (US 8785299).
Regarding claim 9, Mao teaches a method in fig. 1-13 comprising: 
surrounding a semiconductor chip (100) with a molding compound layer (42), the semiconductor chip comprising a first connector (32); 
depositing a first photo-sensitive material layer (refer to lower portion of 44) over the molding compound layer (42) (see col. 4, lines 54-65); 
depositing a second photo-sensitive material layer (refer to upper portion of 44) over the molding compound layer (42) (see col. 4, lines 54-65); 
 developing the first and the second photo-sensitive material layers (44) to form a first opening (46/48) (see fig. 8), wherein the first opening exposes a top surface of the first connector, wherein lower portions of the first connector are surrounded by a first passivation layer (28), and upper portions of the first connector are surrounded by a polymer layer (30); and 
filling the first opening with a conductive material (50) to form a first interconnect structure.
Regarding claim 10, Mao teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Mao teaches developing the first and the second photo-sensitive material layers to form a second opening (refer to a right opening 46/48), wherein the second opening exposes a top surface of a second connector (refer to right connector 50), wherein lower portions of the second connector are surrounded by the first passivation layer (refer to 28), and upper portions of the second connector are surrounded by the polymer layer (30).
Regarding claim 11, Mao teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Mao teaches grinding the molding compound layer such that top surfaces of the first connector and the second connector are level with a top surface of the molding compound layer (see col. 4, lines 39-54).
Regarding claim 12, Mao teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Mao teaches a first portion of the first interconnect structure (refer to W1) has a width smaller than a first width of the first connector (refer to W2), and a second portion of the first interconnect structure has a width (refer to W3) larger than the first width of the first connector (refer to W2).

    PNG
    media_image1.png
    552
    796
    media_image1.png
    Greyscale

Regarding claim 15, Mao teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Mao teaches the first passivation layer (28) comprises an extremely low-k (ELK) dielectric material.
 (col. 2, lines 63-67- col. 3, lines 1-11).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20140264930).
Regarding claim 20, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Yu teaches prior to the step of filling the first portion and the second portion of the first opening with the conductive material (110), forming a photoresist layer (refer to mask in par. 23) on a top surface of the second photo-sensitive material layer (see pars. 22-23. NOTE: the RDL 110 is define by a mask layer in par. 23 and can be use photolithography and etching method in par. 22. Thus, Yu’s mask layer is considered as photoresist layer).
However, there is no evidence indicating the “thickness of the photoresist layer is greater than 5 um” is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from.  Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  

Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method. Claims 5-7 include all the features of claim 4.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method. Claim 14 includes all the features of claim 13.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method. Claim 19 includes all the features of claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818